Citation Nr: 0403643	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-07 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for scars of the right 
flank and abdomen.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel







INTRODUCTION

The appellant served in the Army National Guard of Tennessee 
from September 1986 to September 1992, including a period of 
active duty for training or inactive duty training in July 
and August 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision issued by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied entitlement to an 
increased rating for residuals of a scalp laceration and 
denied entitlement to service connection for scars of the 
right flank and abdomen.  In October 2002 the appellant 
voiced disagreement with the denial of service connection for 
his two scars that he asserted were aggravated by his service 
in 1992.  He perfected his appeal of this issue in March 
2003.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the appellant's claim has been developed and obtained, and 
all due process concerns have been addressed.

2.  Evidence of record reveals the appellant had well-healed 
scars of the right flank and abdomen prior to his period of 
service in 1992, which arose from the surgical removal of 
nevi from those areas earlier that year.

3.  The post surgical scars on the veteran's right flank and 
abdomen were observed to be open, indurated and with 
granulomas tissue formation present during his period of 
military training in 1992.  

4.  VA examination conducted in 2001 revealed that the 
veteran's right flank and abdomen scars were tender and 
discolored with the abdomen scar also adherent and showing 
slight keloid formation.  


CONCLUSION OF LAW

The appellant's scars of the right flank and abdomen were 
aggravated by his service.  38 U.S.C.A. §§ 101(24), 1110, 
1131 (West 2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable decision in this case, it will be 
unnecessary to address the question of VA's compliance with 
its notification requirements and duty to assist appellants 
in connection with claims for benefits.  

The appellant contends that post-surgical excisions were 
aggravated by infection, high humidity, high temperature, 
excessive sweating, sand, dirt and filth during his  training 
from July 25, 1992, to August 9, 1992, with the Army National 
Guard of Tennessee.  As such, he asserts that he is entitled 
to service connection.  

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty for training or for disability 
resulting from an injury incurred in or aggravated while 
performing inactive duty training.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131.  

In the instant case, private medical records indicate that on 
July 15, 1992, the appellant had two nevi, or congenital 
lesions of the skin also known as birthmarks, excised.  The 
private record also notes that on July 24, 1992, the 
appellant had sutures removed and his wounds were healed.  
The evidence reflects that on July 25, 1992, the appellant 
reported for what appears to be a period of active duty for 
training at Camp Shelby, Mississippi.  

In this regard, there is some confusion as to the nature of 
this period of service.  The RO was unable to verify whether 
this was active duty for training or inactive duty for 
training.  Included in the record, however, is a July 7, 1992 
Memorandum from the Training NCO of the National Guard unit 
to which the veteran belonged that was addressed to all 
members of that unit.  This Memorandum advises that those 
previously scheduled to attend a training exercise from 5-19 
September 1992, would instead be required to attend "camp" 
at Camp Shelby, MS during 25 July - 9 August 1992.  This 
document does not reflect who specifically was scheduled to 
attend these camps, but since the veteran was able to provide 
a copy of this Memorandum, there is a service medical record 
reflecting treatment provided to the veteran on July 26, 
1992, and he contends he was at this camp, it may be deduced 
that he attended this camp from 25 July to 9 August.  
Moreover, given the length of this "camp," it is likely 
this was a period of active duty for training.  At the same 
time, however, even if this service record dated July 26, 
1992 was from a period of inactive duty training, the result 
would be the same.  

In any event, there is a July 26, 1992, service medical 
record that shows the appellant complained of pain and 
discharge over his post-surgical excision wound sites.  The 
examiner noted open wounds with granulomas tissue, and 
induration.  The diagnostic assessment was secondary wounds 
open and infected.  The appellant was instructed to clean the 
sites with hydrogen peroxide and to use Bacitracin with a 
Band-Aid. 

There is no subsequently dated medical record in the claims 
file until the report of examination conducted in connection 
with the veteran's current claim.  This report, dated in July 
2001, shows that the relevant scars were tender and 
discolored.  The abdomen scar was also described as adherent, 
with slight keloid formation.  

Here, the evidence clearly indicates that the appellant's 
residuals scars from his nevi removal occurred before he 
reported for training in July 1992 and therefore pre-existed 
this period of service.  At the same time, however, they were 
described as "healed."  

The appellant's service records are equally clear in showing 
that two days after being described as "healed," the scars 
were open and infected.  This in-service description is 
consistent with the appellant's contention that the scars 
were aggravated by heat, humidity, sand, dirt and filth.  
Since the most recent medical record continues to show these 
scars are symptomatic, there is a basis for concluding they 
were aggravated during the appellant's service in July 1992 
for purposes of establishing service connection.  
Accordingly, the appeal is granted.  


ORDER

Service connection for scars of the right flank and abdomen 
is granted.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



